Title: From George Washington to Major General John Sullivan, 4 June 1779
From: Washington, George
To: Sullivan, John


        
          Dr Sir.
          Morristown [N.J.] June 4th 1779.
        
        I received your favour of the 2d, with its inclosure, last night—I am glad to find that your affairs seem now to be in good train.
        In answer to the question you make on the paragraph you recite from my instructions, I shall observe that it is not to be supposed the events you suggest can take place without a good deal of previous negotiation and delay and after all would be precarious as to the capital point. If they think themselves unable to oppose you, they will naturally endeavour to gain time, by holding out illusory offers. To listen to them and defer the execution of your main project would be dangerous and might be attended with the worst consequences—I would not have you to lose time in expectation of contingencies.
        I shall be happy to resolve any other doubts you may have on the

import of your instructions; and am with the greatest esteem and regard Dr Sir Yr most Obedt servt.
        
          P.S. The enemy for many days past have seemed to be aiming a stroke against the Highlands—Appearances grow more & more serious— They have reduced a small Detached post on Verplanks point and are throwing up works on the opposite point at King’s ferry—They have their whole force on the two sides of the River.
        
      